Opinion by
Mr. Justice Green,
When the deed for the farm was executed and delivered by *143Sarah Colgan to Jesse Jackson for the consideration of $2,800, of which $2,000 was secured, the remaining $800 was a debt due and owing by Jackson to his grantor. It was admitted before the auditor that this sum was to be paid if Sarah Colgan ever needed it. She therefore had the legal right to demand it, and that right continued until the time of her death. She ■did not demand the money in point of fact but she never surrendered her right to do so, and did nothing to extinguish the debt. The grantee Jackson now claims that Sarah Colgan was indebted to him at the time of her death for eighty weeks boarding and nursing furnished by him, and which he claims was worth ten dollars per week, amounting in all to $800. He •never demanded payment of this claim during Sarah Colgan’s life, and it can well be understood that she omitted to demand payment of the $800. due her on account of the fact that she was receiving boarding and nursing from him. But it will require some effort to believe that if he had presented his bill during her life she would not thereupon have expressed her need of the $800 which he owed her on the land. However that may be, it cannot be questioned that any one who is in debt has need for the use of money for the extinguishment of •the debt. Literally the debt due by Jackson to the decedent was never surrendered or extinguished up to the moment of her death, and we do not understand how the mere fact of the death -could produce such extinguishment. At the very moment of her death other persons became vested with her rights, and as ■to them nothing but the absolute discharge of the debt by her •in her lifetime, or its disposition by will, could relieve Jackson from the obligation to pay it. It is not enough to say she •did not demand it. She had the right to demand it up to the instant of her death, and that right she never surrendered. It was therefore an asset of her estate. The claim of $800 for boarding and nursing was allowed by the auditor and learned ■court below, but they refused the set-off of the $800 owing by Jackson to the decedent, because she never demanded its payment. We cannot assent to that conclusion, and therefore hold that the one debt should have been applied to the payment of the other for which it was certainly needed.
. The decree of the court below is reversed, and the record is remitted with direction to make distribution in accordance with this opinion at the cost of the appellee.